PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.
                                                  No. 00-4257
CHRISTOPHER ANDARYL WILLS, a/k/a
Michael Wills, a/k/a Ed Short,
                Defendant-Appellee.
                                        
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                Leonie M. Brinkema, District Judge.
                          (CR-99-396-A)

                      Argued: September 28, 2000

                      Decided: December 5, 2000

      Before WILKINSON, Chief Judge, and WIDENER and
                   MOTZ, Circuit Judges.



Vacated and remanded by published opinion. Judge Widener wrote
the opinion, in which Chief Judge Wilkinson and Judge Motz joined.


                             COUNSEL

ARGUED: Vincent L. Gambale, Assistant United States Attorney,
Charles Philip Rosenberg, Assistant United States Attorney, Alexan-
dria, Virginia, for Appellant. Alan Hideto Yamamoto, Alexandria,
Virginia, for Appellee. ON BRIEF: Helen F. Fahey, United States
Attorney, Alexandria, Virginia, for Appellant.
2                          UNITED STATES v. WILLS
                                 OPINION

WIDENER, Circuit Judge:

   The government appeals the district court’s order dismissing Count
I of its indictment against Christopher Andaryl Wills (Wills) under
the Federal Kidnapping Act, 18 U.S.C. § 1201(a)(1). For the reasons
that follow, we reverse the district court’s order and remand this case
to the district court for further proceedings. In reaching this conclu-
sion, we recognize the conflict we create with the Fifth Circuit’s deci-
sion in United States v. McInnis, 601 F.2d 1319, 1327 (5th Cir. 1979),
in which the Fifth Circuit held that the jurisdictional component of
§ 1201(a)(1) is not met when the victim travels unaccompanied over
State lines.1

                                      I.

   A grand jury sitting in the Eastern District of Virginia returned an
indictment charging Wills with one count of kidnapping under 18
U.S.C. § 1201(a)(1) and one count of interstate stalking under 18
U.S.C. § 2261A. The indictment includes several factual allegations
pertinent to this appeal. Count I of the indictment charges that:

        [Wills] did knowingly and unlawfully inveigle and decoy
        and hold Zabiuflah Alam for the purpose of preventing him
        from testifying as a witness, and did unlawfully transport
        and cause Alam to be transported in interstate commerce .
        . . from Virginia . . . to Washington, D.C. . . . resulting in
        the death of the victim. . . .

  The government alleges that Wills burglarized Zabiuflah Alam’s
home in Virginia. Upon returning home around 2:00 a.m. on April 4,
1998, Alam found Wills inside of his apartment. Wills fled, but was
soon arrested and charged by the Fairfax County police with burglary.
    1
    Notably, however, some of the language in United States v. Jackson,
is in accord with our decision. "[The statute] . . . does not require that
the defendant move the victim or that the defendant knows that the vic-
tim will be moved in interstate commerce." 978 F.2d 903, 910-11 (5th
Cir. 1992).
                       UNITED STATES v. WILLS                        3
Alam subsequently testified during a preliminary hearing in the Fair-
fax County General District in Virginia on June 15, 1998 and identi-
fied Wills as the person who burglarized his home. That court found
probable cause to believe Wills committed the burglary and referred
the case to the state grand jury. The grand jury was scheduled to meet
on July 20, 1998 and Wills, if indicted, would have been arraigned on
July 21, 1998. Wills was then released on bond.

   On or around June 17, 1998, the government alleges that Wills left
a flyer at Alam’s Virginia residence advertising a job opportunity.
The flyer gave information for a job at an apartment complex that
would pay $11.00 per hour and provide full benefits. A Washington,
D.C. telephone number was listed as the contact number. That contact
number was a cell phone number acquired by Wills and activated by
Wills on or about June 17, 1998 at a Radio Shack in Washington,
D.C. Wills prepaid for service in cash, used the fictitious name "Ed
Short," and listed Temple Hills, Maryland as his address. On or about
June 19, 1998, Wills returned to the Radio Shack with complaints that
the phone did not function properly. Also on June 19, 1998, a note
was left for Alam at Alam’s Virginia apartment. The note stated,
"Wer’e [sic] sorry our phones were down yesterday 6/18/98 Please!
Try our line again. Were [sic] open 7 days a week. Jobs!!" At the bot-
tom of the note, the same cell phone number was listed. During the
evening of June 19, 1998, Wills phoned his brother. During this conver-
sation,2 Wills made several statements indicating his plan to stop
Alam and referred to both the flier and the cell phone he had acti-
vated.

   Between June 20, 1998 and June 25, 1998, Alam called the cell
phone number listed on the flier to inquire about the job. On June 24,
1998, Wills again phoned his brother and indicated that he was "get-
ting ready to hurt him . . .," allegedly referring to Alam. On or about
June 25, 1998, during a phone conversation, Alam agreed to meet an
unknown person at Union Station in Washington, D.C. on that date
for a job interview.
  2
   At the time, Wills’ brother was in a Virginia state prison and his
phone calls were routinely recorded by prison authorities.
4                       UNITED STATES v. WILLS
   On June 25, 1998, Alam drove from Virginia to Union Station in
Washington, D.C. for the job interview. On or about June 26, 1998,
Wills told his brother on the phone that his business was "takin’ care
of." Alam’s car was found on July 28, 1998 in Temple Hills, Mary-
land. Alam has not been seen alive since June 25, 1998. The Fairfax
County Commonwealth Attorney’s Office never prosecuted Wills for
burglarizing Alam’s apartment.

   Prior to trial, Wills moved to dismiss the kidnapping count on the
ground that § 1201(a)(1) does not apply as a matter of law when the
victim transports himself across state lines. On February 15, 2000, the
district court dismissed the kidnapping charge on the ground that it
failed to satisfy the jurisdictional component of 18 U.S.C.
§ 1201(a)(1). The government’s motion for reconsideration was
denied on March 17, 2000. The government appealed.

                                   II.

   We exercise jurisdiction pursuant to 18 U.S.C. § 3731. We review
the interpretation of a statute de novo. See Taylor v. Lee, 186 F.3d
557, 559 (4th Cir. 1999). This case presents the question of whether
jurisdiction is established under the Federal Kidnapping Act when a
victim, acting because of false pretenses initiated at the instance of the
defendant, transports himself across state lines without accompani-
ment by the alleged perpetrator or an accomplice. Because we are of
opinion that the plain text of the Federal Kidnapping Act does not
contain an accompaniment requirement, we reverse the district court’s
decision and remand for further proceedings consistent with this opin-
ion.

   The Federal Kidnapping Act was enacted by Congress to stem an
increasing tide of interstate kidnappings and to curb an epidemic of
criminals who purposely took advantage of the lack of coordination
among state law enforcement agencies.3 See Chatwin v. United States,
326 U.S. 455, 462-63 (1946). In 1972, Congress amended the Act,
    3
   The Act was originally passed in response to the well-known kidnap-
ping of the son of Charles and Ann Lindbergh. See Chatwin v. United
States, 326 U.S. 455, 463 (1946).
                         UNITED STATES v. WILLS                          5
                                               4
expanding the bases for jurisdiction under it. See Pub. L. No. 92-539,
§ 201, 86 Stat. 1070 (1972). The 1972 amendment resulted in "inter-
state transportation of the victim [being] intended to be merely a basis
for federal jurisdiction rather than an integral part of the substantive
crime." Hughes, 716 F.2d at 242 (Widener, J., concurring); see S.
Rep. No. 92-1105, reprinted in 1972 U.S.C.C.A.N. 4316, 4317-18
("[T]he law is amended to make the thrust of the offense the kidnap-
ping itself rather than the interstate transporting of the kidnapped per-
son."). The Federal Kidnapping Act currently provides:

      (a) Whoever unlawfully seizes, confines, inveigles, decoys,
      kidnaps, abducts, or carries away and holds for ransom or
      reward or otherwise any person . . . when—

           (1) the person is willfully transported in inter-
               state or foreign commerce . . .

           (2) any such act against the person is done within
               the special maritime and territorial jurisdic-
               tion of the United States;

           (3) any such act against the person is done within
               the special aircraft jurisdiction of the United
               States . . .

           (4) the person is a foreign official . . .

           (5) the person is among those officers and
               employees described in section 1114 . . .
               [shall be punished].

18 U.S.C. § 1201 (a)(1-5).
  4
   Prior to the 1972 amendment, § 1201 stated:
      (a) Whoever knowingly transports in interstate or foreign com-
      merce, any person who has been unlawfully seized, confined,
      inveigled, decoyed, kidnapped, abducted, or carried away and
      held for ransom or reward or otherwise . . . shall be punished .
      ...
6                       UNITED STATES v. WILLS
   Thus there are currently seven statutorily defined ways to kidnap
under the Act and five avenues to establish federal jurisdiction. To
establish a violation of § 1201(a), the government must prove that: 1)
the victim was seized, confined, inveigled, decoyed, kidnapped,
abducted, or carried away; 2) the victim was held;5 and 3) federal
jurisdiction.

   Wills argues that the Federal Kidnapping Act requires, as a matter
of law, that the defendant or someone acting in concert with the
defendant, transport the victim across state lines for the jurisdictional
requirement under § 1201(a)(1) to be met. The government, in con-
trast, argues that the plain text of the Federal Kidnapping Act does not
contain an accompaniment requirement.6

   We are of opinion that the interpretation urged by the government
is correct. By its terms, § 1201(a) criminalizes kidnappings accom-
plished through physical, forcible means and also by nonphysical,
nonforcible means. This case involves the scope of jurisdiction for
kidnappings accomplished through deceit. Kidnappings by inveigle-
ment and decoy are expressly prohibited by the Act. See United States
v. Hughes, 716 F.2d 234, 238-39 (4th Cir. 1983); see also United
States v. Stands, 105 F.3d 1565, 1576 (8th Cir. 1997); United States
v. Macklin, 671 F.2d 60, 64 (2d Cir. 1982). Wills does not dispute the
validity of precedent holding that kidnappings by inveiglement or
decoy are punishable. See, e.g., United States v. Boone, 959 F.2d
1550, 1555 (11th Cir. 1992) ("[T]he Federal Kidnapping Act remains
applicable to kidnappings accomplished solely by ‘seduction of vic-
tims,’ i.e., by the inveigling or decoying of kidnapping victims.").
Rather, he disputes the scope of the Act and argues that jurisdiction
cannot be established unless the defendant or an accomplice physi-
cally accompany the victim across state lines when the victim is
inveigled or decoyed.
    5
    No question is raised with respect to the language — "held for ransom
or reward or otherwise."
  6
    The government also argues that, under 18 U.S.C. § 2(b), Wills
caused Alam to travel across state lines. Because we hold that § 1201(a)
does not contain an accompaniment requirement and the district court did
not base its opinion on any lack of application of § 2(b), we express no
opinion on the application of § 2(b) in our analysis.
                       UNITED STATES v. WILLS                         7
   Wills cites several cases in which the facts describe an inveigle-
ment or a decoy that was accomplished through physical accompani-
ment across state lines by the kidnapper or an accomplice, but those
cases did not hold that accompaniment was obligatory. See, e.g.,
United States v. Stands, 105 F.3d 1565, 1576 (8th Cir. 1997) (holding
that evidence was sufficient to support finding that victim was invei-
gled or decoyed into accompanying kidnapper); United States v. Jack-
son, 978 F.2d 903, 910-11 (5th Cir. 1992) (holding that jurisdictional
requirement was met when co-conspirator moved victim across state
lines); Hughes, 716 F.2d at 238-39 (holding that statute applied in sit-
uation when defendant accompanied victim across state lines with
intent to kidnap); United States v. Macklin, 671 F.2d 60, 65-66 (2d
Cir. 1982) (noting that a kidnapper inveigles or decoys when the kid-
napper lures the victim into accompanying him); United States v.
Hoog, 504 F.2d 45, 51 (8th Cir. 1974) (holding that when kidnapper
induces accompaniment with an accomplice by false pretenses, vic-
tims are inveigled or decoyed under the Act). We do not contest the
reality that many, even most, § 1201(a)(1) kidnapping victims are typ-
ically accompanied across state lines by their kidnappers. Contrary to
the district court’s and Wills’ assumption, however, this fact does not
directly address the legal question of whether accompaniment is nec-
essary for the Act to apply.

   One Court of Appeals case directly addresses the factual scenario
presented by this case. See United States v. McInnis, 601 F.2d 1319,
1327 (5th Cir. 1979); cf. United States v. Boone, 959 F.2d 1550, 1555
(11th Cir. 1992) (adopting a force-in-reserve requirement and stating
that "[t]o determine whether a kidnapping by inveiglement has
occurred prior to transportation, a fact-finder must ascertain whether
the alleged kidnapper has the willingness and intent to use physical
or psychological force to complete the kidnapping in the event that
his deception failed"). The Fifth Circuit has held that the Federal Kid-
napping Act does not "reach the entirely voluntary act of a victim in
crossing a state line even though it is induced by deception." McInnis,
601 F.2d at 1327. In McInnis, there was an alleged conspiracy, but not
a completed kidnapping, to lure the victim across the Mexican border
by promising a meeting with a woman he knew. See McInnis, 601
F.2d at 1321. When the victim arrived in Mexico, he would then be
seized and murdered. See McInnis, 601 F.2d at 1321. That case held
that allowing voluntary interstate transportation to provide the juris-
8                       UNITED STATES v. WILLS
dictional link for coverage under the Act would extend the Act far
beyond Congress’ intent. See McInnis, 601 F.2d at 1327. We respect-
fully disagree.

   The intent of Congress can most easily be seen in the text of the
Acts it promulgates. Thus, any interpretation of a statute begins with
the plain text. See United States v. Wells, 519 U.S. 482, 490 (1997)
(stating that the "first criterion in the interpretative hierarchy, [is] a
natural reading of the full text"). As noted above, the Federal Kidnap-
ping Act currently provides that:

     Whoever unlawfully . . . inveigles, [or] decoys . . . and holds
     for ransom or reward or otherwise any person, . . . when the
     person is willfully transported in interstate . . . commerce .
     . . [shall be punished]. 18 U.S.C. § 1201(a)(1) (emphasis
     added).

The plain language of the Act does not require that the defendant
accompany, physically transport, or provide for the physical transpor-
tation of the victim. Rather, the Act only requires that the victim "is
willfully transported." If Congress wished to make accompaniment by
the defendant over state lines a requirement under the Act, it could
easily have written the Act to provide for it. See United States v.
Hood, 343 U.S. 148, 151 (1952) ("We should not read such laws so
as to put in what is not readily found there.").

   Additionally, as we noted in Hughes, nothing in the policy behind
the passage of the Act justifies "rewarding the kidnapper simply
because he is ingenious enough to conceal his true motives from his
victim." Hughes, 716 F.2d at 239. The core inquiry in a § 1201 analy-
sis is whether the "kidnapper has interfered with, and exercised con-
trol over, [the victim’s] actions." Hughes, 716 F.2d at 239; see
Chatwin, 326 U.S. at 464 (noting that "the involuntariness of seizure
and detention . . . is the very essence of the crime . . ."). Contrary to
the district court’s emphasis that "Alam made the decision himself to
travel out of Virginia" and Wills’ argument that Alam could have
abandoned his plan to travel into Washington, D.C., we believe that
Wills’ actions in securing the cell phone in Washington, D.C., arrang-
ing the interview in Washington, D.C., and placing the flier at Alam’s
home in Virginia, support a finding that Alam was "willfully trans-
                       UNITED STATES v. WILLS                         9
ported" within the meaning of the statute. The fact that Alam could
have seen through the plan or could have decided not to explore the
job option has no significance under the language of § 1201(a)(1).
Thus, the fact that Wills willfully caused unaccompanied travel over
state lines is sufficient to confer jurisdiction.

                                  III.

   The order of the district court dismissing Count I for lack of juris-
diction is vacated, and the case is remanded for action consistent with
this opinion.

                                         VACATED AND REMANDED